           Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 1 of 87



                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

 CORRECT TRANSMISSION, LLC                    §
                                              §
       Plaintiff,                             §
                                              §
 v.                                           §       Case No. 20-cv-0669
                                              §
 ADTRAN, INC.                                 §       JURY TRIAL DEMANDED
                                              §
       Defendant.                             §
                                              §

                    COMPLAINT FOR PATENT INFRINGEMENT

      Correct Transmission, LLC (“Correct Transmission” or “Plaintiff”), by and

through its attorneys, for its Complaint for patent infringement against Adtran,

Inc. (“Adtran” or “Defendant”), and demanding trial by jury, hereby alleges, on

information and belief with regard to the actions of Defendant and on knowledge

with regard to its own actions, as follows:

                          I.    NATURE OF THE ACTION

      1.       This is an action for patent infringement arising under the patent laws

of the United States, 35 U.S.C. §§ 271, et seq., to enjoin and obtain damages

resulting from Defendant’s unauthorized use, sale, and offer to sell in the United

States, of products, methods, processes, services and/or systems that infringe

Plaintiff’s United States patents, as described herein.

      2.       Defendant manufactures, provides, uses, sells, offers for sale, imports,

and/or distributes infringing products and services, and encourages others to use its

products and services in an infringing manner, as set forth herein.




                                              1
              Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 2 of 87




         3.       Plaintiff seeks past and future damages and prejudgment and post-

judgment interest for Defendant’s infringement of the Asserted Patents, as defined

below.

                                      II.   PARTIES

         4.       Plaintiff Correct Transmission is a limited liability company organized

and existing under the law of the State of Delaware, with its principal place of

business located at 16192 Coastal Highway, Lewes, DE 19958.

         5.       Correct Transmission is the owner of the entire right, title, and

interest of the Asserted Patents, as defined below.

         6.       Adtran, Inc. (“Adtran”) is a Delaware corporation with its principal

place of business at 901 Explorer Boulevard, Huntsville, Alabama 35806. Adtran

may be served through its registered agent CT Corporation System, 1999 Bryan

Street, Suite 900, Dallas, Texas 75201. On information and belief, Adtran is

registered to do business in the State of Texas and has been since at least

November 26, 1987.

         7.       Adtran conducts business operations within the Western District of

Texas in its facilities at 2800 Wells Branch Parkway, Austin, Texas 78728. Adtran

has offices in the Western District of Texas where it sells and/or markets its

products, including an office in Austin, Texas.

                            III.   JURISDICTION AND VENUE

         8.       This is an action for patent infringement which arises under the patent

laws of the United States, in particular, 35 U.S.C. §§ 271, 281, 283, 284, and 285.




                                              2
           Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 3 of 87




      9.       This Court has exclusive jurisdiction over the subject matter of this

action under 28 U.S.C. §§ 1331 and 1338(a).

      10.      This Court has personal jurisdiction over Adtran in this action because

Adtran has committed acts within the Western District of Texas giving rise to this

action and has established minimum contacts with this forum such that the

exercise of jurisdiction over Adtran would not offend traditional notions of fair play

and substantial justice. Defendant Adtran, directly and/or through subsidiaries or

intermediaries (including distributors, retailers, and others), has committed and

continues to commit acts of infringement in this District by, among other things,

offering to sell and selling products and/or services that infringe the patents-in-suit.

Moreover, Adtran is registered to do business in the State of Texas, has offices and

facilities in the State of Texas, and actively directs its activities to customers

located in the State of Texas.

      11.      Venue is proper in this district under 28 U.S.C. §§ 1391(b)-(d) and

1400(b). Defendant Adtran is registered to do business in the State of Texas, has

offices in the State of Texas, and upon information and belief, has transacted

business in the Western District of Texas and has committed acts of direct and

indirect infringement in the Western District of Texas. Adtran maintains a regular

and established place of business in the Western District of Texas, including an

office located at 2800 Wells Branch Parkway, Austin, Texas 78728.




                                           3
          Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 4 of 87




        12.   Adtran employs multiple employees in the Western District of Texas.

Adtran employees in the Western District of Texas include Ruben Guerra, a sales

engineer in Austin, Texas.

                 IV.    COUNTS OF PATENT INFRINGEMENT

        13.   Plaintiff alleges that Defendant has infringed and continue to infringe

the following United States patents (collectively the “Asserted Patents”):

              United States Patent No. 6,876,669 (the “’669 Patent”) (Exhibit A)
              United States Patent No. 7,127,523 (the “’523 Patent”) (Exhibit B)
              United States Patent No. 7,283,465 (the “’465 Patent”) (Exhibit C)
              United States Patent No. 7,768,928 (the “’928 Patent”) (Exhibit D)
              United States Patent No. 7,983,150 (the “’150 Patent”) (Exhibit E)

                             COUNT ONE
                  INFRINGEMENT OF U.S. PATENT 6,876,669

        14.   Plaintiff incorporates by reference the allegations in all preceding

paragraphs as if fully set forth herein.

        15.   The ’669 Patent, entitled “PACKET FRAGMENTATION WITH

NESTED INTERRUPTIONS,” was filed on January 8, 2001 and issued on April 5,

2005.

        16.   Plaintiff is the assignee and owner of all rights, title and interest to the

’669 Patent, including the right to recover for past infringements, and has the legal

right to enforce the patent, sue for infringement, and seek equitable relief and

damages.

Technical Description

        17.   The ’669 Patent addresses problems in the prior art of fragmentation,

including that a prior art data transmission method “cannot stop until the entire



                                            4
         Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 5 of 87




packet has been sent” “once the transmitter has begun sending fragments of a given

packet.” (col. 3, ll. 6-10). “Thus, the only way that a high-priority packet can be

assured immediate transmission is by discarding any low-priority packets whose

transmission is in progress.” (col. 3, ll. 10-13).

       18.    The ’669 Patent provides a technical solution to prior art problems by

applying a “multi-priority approach,” which “allows the transmitter to stop sending

the low-priority packet in the middle, and then to complete the transmission after

high-priority requirements have been serviced.” Indeed, in a preferred embodiment,

any number of increasingly high-priority packets may interrupt transmission of

earlier commenced transmissions of lower-priority packets, using “nested” packet

interruptions, “without compromising the ability of the receiver to reassemble all of

the packets.” (col. 3, ll. 14-30).

Direct Infringement

       19.    Defendant, without authorization or license from Plaintiff, has been

and is directly infringing the ’669 Patent, either literally or equivalently, as

infringement is defined by 35 U.S.C. § 271, including through making, using

(including for testing purposes), importing, selling and offering for sale

telecommunications equipment that infringes one or more claims of the ’669 Patent.

Defendant develops, designs, manufactures, and distributes telecommunications

equipment that infringes one or more claims of the ’669 Patent. Defendant further

provides services that practice methods that infringe one or more claims of the ’669

Patent. Defendant is thus liable for direct infringement pursuant to 35 U.S.C. §




                                             5
         Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 6 of 87




271.   Exemplary infringing instrumentalities include Adtran NetVanta 3448

Multiservice Access Router, and all other substantially similar products (collectively

the “’669 Accused Products”).

       20.   Correct      Transmission     names     this    exemplary      infringing

instrumentality to serve as notice of Defendant’s infringing acts, but Correct

Transmission reserves the right to name additional infringing products, known to or

learned by Correct Transmission or revealed during discovery, and include them in

the definition of ’669 Accused Products.

       21.   Defendant is liable for direct infringement pursuant to 35 U.S.C. § 271

for the manufacture, sale, offer for sale, importation, or distribution of Defendant’s

NetVanta 3448 Multiservice Access Router.

       22.   Defendant’s NetVanta 3448 Multiservice Access Router is a non-

limiting example of a router that meets all limitations of claim 15 of the ’669 Patent,

either literally or equivalently.

       23.   The NetVanta 3448 Multiservice Access Router is configured for

transmitting data over a channel.




                                           6
Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 7 of 87




                             7
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 8 of 87




https://portal.adtran.com/pub/Library/Data_Sheets/International_/I61200821E1-
8_NV3448_english.pdf

      24.    The NetVanta 3448 Multiservice Access Router receives a first

datagram for transmission at a first priority.




                                          8
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 9 of 87




      25.    The NetVanta 3448 Multiservice Access Router is configured to receive

a second datagram for transmission at a second priority, higher than the first

priority, before the transmission of the first datagram is completed.


      Interleave

      If streaming protocols are used across the MLPPP connection, it may be beneficial to
      enable MLPPP interleave. Certain types of high priority packets may be adversely
      affected if they are transmitted over an MLPPP connection. When interleave is
      enabled, the interface handles high priority packets differently. Instead of being
      encapsulated as MLPPP traffic, high priority packets are encapsulated as PPP and
      sent to the next available link. Unlike multilink fragmentation, delivery is not
      guaranteed with multilink interleave operation.

      High priority packets are defined at both the system level and user level in AOS.
      The priority of system level packets (e.g., OSPF Hello packets and Frame Relay
      signaling packets) is permanently set in AOS and cannot be changed by
      configuration. The priority of a user level packet (e.g., RTP traffic) is defined in AOS
      using a quality of service (QoS) map. A QoS map can be defined with a “Priority”
      flow and applied to the PPP interface. Packets that match the flow definition are
      marked as user level priority packets and are allowed to be interleaved as described
      above.




                                              9
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 10 of 87




      https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/1654-102-2-
      1705/Configuring%20PPP%20in%20AOS.pdf (Page 22)

      The fragmentation and interleave options can be used to enhance the multilink
      operation. Fragmentation is used to reduce serialization delays of large packets. The
      fragmentation process evenly divides the data among all links in the bundle with a
      minimum packet size of 96 bytes. The interleave operation is used with streaming
      protocols to reduce delay by giving priority to packets identified as high priority. In
      order delivery is guaranteed with multilink fragmentation, but is not guaranteed
      with multilink interleave operation.

      https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/2011-102-35-

      11873/AOS%20R12.3.0%20CRG.pdf (Page 3128)

      26.    The NetVanta 3448 Multiservice Access Router is configured to,

responsive to receiving the second datagram, decide to divide the first datagram

into a plurality of fragment, including a first fragment and a last fragment.


      MLPPP takes advantage of multiple physical links by fragmenting frames into
      smaller pieces called frame fragments. These fragments are passed simultaneously
      over separate cables and then reassembled by the receiving peer (see Figure 4).




      https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/1654-102-2-
      1705/Configuring%20PPP%20in%20AOS.pdf (Page 6)

      The fragmentation and interleave options can be used to enhance the multilink
      operation. Fragmentation is used to reduce serialization delays of large packets. The


                                            10
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 11 of 87




      fragmentation process evenly divides the data among all links in the bundle with a
      minimum packet size of 96 bytes. The interleave operation is used with streaming
      protocols to reduce delay by giving priority to packets identified as high priority. In
      order delivery is guaranteed with multilink fragmentation, but is not guaranteed
      with multilink interleave operation.

      https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/2011-102-35-

      11873/AOS%20R12.3.0%20CRG.pdf (Page 3128)

      27.    The NetVanta 3448 Multiservice Access Router is configured to

transmit the fragments of the first datagram over the channel, beginning with the

first fragment.


      MLPPP takes advantage of multiple physical links by fragmenting frames into
      smaller pieces called frame fragments. These fragments are passed simultaneously
      over separate cables and then reassembled by the receiving peer (see Figure 4).




      https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/1654-

      102-2-1705/Configuring%20PPP%20in%20AOS.pdf (Page 6)

      28.    The NetVanta 3448 Multiservice Access Router is configured to

transmit at least a fragment of the second datagram over the channel before

transmitting the last fragment of the first datagram.


                                             11
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 12 of 87




      Interleave

      If streaming protocols are used across the MLPPP connection, it may be beneficial to
      enable MLPPP interleave. Certain types of high priority packets may be adversely
      affected if they are transmitted over an MLPPP connection. When interleave is
      enabled, the interface handles high priority packets differently. Instead of being
      encapsulated as MLPPP traffic, high priority packets are encapsulated as PPP and
      sent to the next available link. Unlike multilink fragmentation, delivery is not
      guaranteed with multilink interleave operation.

      High priority packets are defined at both the system level and user level in AOS.
      The priority of system level packets (e.g., OSPF Hello packets and Frame Relay
      signaling packets) is permanently set in AOS and cannot be changed by
      configuration. The priority of a user level packet (e.g., RTP traffic) is defined in AOS
      using a quality of service (QoS) map. A QoS map can be defined with a “Priority”
      flow and applied to the PPP interface. Packets that match the flow definition are
      marked as user level priority packets and are allowed to be interleaved as described
      above.

      https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/1654-102-2-
      1705/Configuring%20PPP%20in%20AOS.pdf (Page 22)

      The fragmentation and interleave options can be used to enhance the multilink
      operation. Fragmentation is used to reduce serialization delays of large packets. The
      fragmentation process evenly divides the data among all links in the bundle with a
      minimum packet size of 96 bytes. The interleave operation is used with streaming
      protocols to reduce delay by giving priority to packets identified as high priority. In
      order delivery is guaranteed with multilink fragmentation, but is not guaranteed
      with multilink interleave operation.

      https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/2011-102-35-

      11873/AOS%20R12.3.0%20CRG.pdf (Page 3128)

      29.      The NetVanta 3448 Multiservice Access Router is configured wherein

transmitting at least the fragment of the second datagram comprises interrupting

transmission of a number of datagrams, including at least the first datagram, in

order to transmit at least the fragment of the second datagram, and adding a field

to the fragment indicating the number of datagrams whose transmission has been

interrupted.




                                             12
 Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 13 of 87




Interleave

If streaming protocols are used across the MLPPP connection, it may be beneficial to
enable MLPPP interleave. Certain types of high priority packets may be adversely
affected if they are transmitted over an MLPPP connection. When interleave is
enabled, the interface handles high priority packets differently. Instead of being
encapsulated as MLPPP traffic, high priority packets are encapsulated as PPP and
sent to the next available link. Unlike multilink fragmentation, delivery is not
guaranteed with multilink interleave operation.

High priority packets are defined at both the system level and user level in
AOS. The priority of system level packets (e.g., OSPF Hello packets and
Frame Relay signaling packets) is permanently set in AOS and cannot be
changed by configuration. The priority of a user level packet (e.g., RTP
traffic) is defined in AOS using a quality of service (QoS) map. A QoS map
can be defined with a “Priority” flow and applied to the PPP interface.
Packets that match the flow definition are marked as user level priority
packets and are allowed to be interleaved as described above.

https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/1654-
102-2-1705/Configuring%20PPP%20in%20AOS.pdf (Page 22)

MLPPP Header

The MLPPP header helps the receiving peer reconstruct frame fragments in
the correct order. When a peer sends a PPP frame across an MLPPP
connection, it first fragments the PPP frame. It then encapsulates fragments
in new PPP frames and simultaneously sends them over each aggregated
line. The new PPP frame includes the following:

• A new PPP header

• A four-field MLPPP header

• A fragment of the original PPP frame

The MLPPP header includes a flag and a sequence number. The sequence
number indicates the fragment's place in the reconstructed PPP frame.

https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/1654-
102-2-1705/Configuring%20PPP%20in%20AOS.pdf (Page 7)

The fragmentation and interleave options can be used to enhance the multilink
operation. Fragmentation is used to reduce serialization delays of large packets. The
fragmentation process evenly divides the data among all links in the bundle with a
minimum packet size of 96 bytes. The interleave operation is used with streaming
protocols to reduce delay by giving priority to packets identified as high priority. In


                                      13
         Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 14 of 87




        order delivery is guaranteed with multilink fragmentation, but is not guaranteed
        with multilink interleave operation.

        https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/2011-

        102-35-11873/AOS%20R12.3.0%20CRG.pdf (Page 3128)

Willful Infringement

        30.   Defendant has had actual knowledge of the ’669 Patent and its

infringement thereof at least as of receipt of Plaintiff’s notice letter dated October 2,

2017.

        31.   Defendant has had actual knowledge of the ’669 Patent and its

infringement thereof at least as of service of Plaintiff’s Complaint.

        32.   Defendant’s infringement of the patents-in-suit was either known or

was so obvious that it should have been known to Defendant.

        33.   Notwithstanding this knowledge, Defendant has knowingly or with

reckless disregard infringed the ’669 Patent. Defendant continued to commit acts of

infringement despite being on notice of an objectively high likelihood that its actions

constituted infringement of Plaintiff’s valid patent rights, either literally or

equivalently.

        34.   Defendant is therefore liable for willful infringement.         Accordingly,

Plaintiff seeks enhanced damages pursuant to 35 U.S.C. §§ 284 and 285.

Indirect Infringement

        35.   Defendant has induced and is knowingly inducing its distributors,

testers, trainers, customers and/or end users to directly infringe the ’669 Patent,




                                             14
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 15 of 87




with the specific intent to induce acts constituting infringement, and knowing that

the induced acts constitute patent infringement, either literally or equivalently.

       36.   Defendant has knowingly contributed to direct infringement by its

customers and end users by having imported, sold, and/or offered for sale, and

knowingly importing, selling, and/or offering to sell within the United States the

accused products which are not suitable for substantial non-infringing use and

which are especially made or especially adapted for use by its customers in an

infringement of the asserted patent.

       37.   Defendant’s indirect infringement includes, for example, providing

data   sheets,   technical   guides,   demonstrations,    software    and   hardware

specifications, installation guides, and other forms of support that induce its

customers and/or end users to directly infringe ’669 Patent, including: Adtran

NetVanta 3448 Multiservice Access Router Datasheet; Configuring PPP in AOS;

and Adtran Operating System (AOS) Command Reference Guide AOS Version

R12.3.0.

       38.   Defendant’s indirect infringement additionally includes marketing its

products for import by its customers into the United States. Defendant’s indirect

infringement further includes providing application notes instructing its customers

on infringing uses of the ’669 Accused Products. The ’669 Accused Products are

designed in such a way that when they are used for their intended purpose, the user

infringes the ’669 Patent, either literally or equivalently. Defendant knows and

intends that customers who purchase the ’669 Accused Products will use those




                                          15
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 16 of 87




products for their intended purpose.        For example, Defendant’s United States

website, https://www.adtran.com, instructs customers to use the ’669 Accused

Products in numerous infringing applications. Furthermore, Defendant provides

instructional                    videos                  on                   YouTube

(https://www.youtube.com/channel/UCwNcc0XO_f9Xl17A_MQ1r5w) and elsewhere

providing instructions on using the ’669 Accused Products. Defendant’s customers

directly infringe the ’669 patent when they follow Defendant’s provided instructions

on website, videos, and elsewhere. Defendant’s customers who follow Defendant’s

provided instructions directly infringe claims of the ’669 Patent.

      39.       In addition, Defendant specifically intends that its customers, such as

United States distributors, retailers and consumer product companies, will import,

use, and sell infringing products in the United States to serve and develop the

United States market for Defendant’s infringing products.            Defendant knows

following its instructions directly infringes claims of the ’669 Patent, including for

example Claim 1.

      40.       NetVanta 3448 Multiservice Access Routers implement a method for

transmitting data over a channel.




                                           16
Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 17 of 87




                              17
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 18 of 87




https://portal.adtran.com/pub/Library/Data_Sheets/International_/I61200821E1-
8_NV3448_english.pdf

      41.    NetVanta 3448 Multiservice Access Routers receive a first datagram

for transmission at a first priority.




                                        18
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 19 of 87




      42.    NetVanta 3448 Multiservice Access Routers receive a second datagram

for transmission at a second priority, higher than the first priority, before the

transmission of the first datagram is completed.


      Interleave

      If streaming protocols are used across the MLPPP connection, it may be beneficial to
      enable MLPPP interleave. Certain types of high priority packets may be adversely
      affected if they are transmitted over an MLPPP connection. When interleave is
      enabled, the interface handles high priority packets differently. Instead of being
      encapsulated as MLPPP traffic, high priority packets are encapsulated as PPP and
      sent to the next available link. Unlike multilink fragmentation, delivery is not
      guaranteed with multilink interleave operation.

      High priority packets are defined at both the system level and user level in AOS.
      The priority of system level packets (e.g., OSPF Hello packets and Frame Relay
      signaling packets) is permanently set in AOS and cannot be changed by
      configuration. The priority of a user level packet (e.g., RTP traffic) is defined in AOS
      using a quality of service (QoS) map. A QoS map can be defined with a “Priority”
      flow and applied to the PPP interface. Packets that match the flow definition are
      marked as user level priority packets and are allowed to be interleaved as described
      above.




                                             19
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 20 of 87




      https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/1654-102-2-
      1705/Configuring%20PPP%20in%20AOS.pdf (Page 22)

      The fragmentation and interleave options can be used to enhance the multilink
      operation. Fragmentation is used to reduce serialization delays of large packets. The
      fragmentation process evenly divides the data among all links in the bundle with a
      minimum packet size of 96 bytes. The interleave operation is used with streaming
      protocols to reduce delay by giving priority to packets identified as high priority. In
      order delivery is guaranteed with multilink fragmentation, but is not guaranteed
      with multilink interleave operation.

      https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/2011-102-35-

      11873/AOS%20R12.3.0%20CRG.pdf (Page 3128)

      43.    NetVanta 3448 Multiservice Access Routers, responsive to receiving

the second datagram, decide to divide the first datagram into a plurality of

fragments, including a first fragment and a last fragment.


      MLPPP takes advantage of multiple physical links by fragmenting frames into
      smaller pieces called frame fragments. These fragments are passed simultaneously
      over separate cables and then reassembled by the receiving peer (see Figure 4).




      https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/1654-102-2-
      1705/Configuring%20PPP%20in%20AOS.pdf (Page 6)

      The fragmentation and interleave options can be used to enhance the multilink
      operation. Fragmentation is used to reduce serialization delays of large packets. The


                                            20
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 21 of 87




      fragmentation process evenly divides the data among all links in the bundle with a
      minimum packet size of 96 bytes. The interleave operation is used with streaming
      protocols to reduce delay by giving priority to packets identified as high priority. In
      order delivery is guaranteed with multilink fragmentation, but is not guaranteed
      with multilink interleave operation.

      https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/2011-102-35-

      11873/AOS%20R12.3.0%20CRG.pdf (Page 3128)

      44.    NetVanta 3448 Multiservice Access Routers transmit the fragments of

the first datagram over the channel, beginning with the first fragment.


      MLPPP takes advantage of multiple physical links by fragmenting frames into
      smaller pieces called frame fragments. These fragments are passed simultaneously
      over separate cables and then reassembled by the receiving peer (see Figure 4).




      https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/1654-

      102-2-1705/Configuring%20PPP%20in%20AOS.pdf (Page 6)

      45.    NetVanta 3448 Multiservice Access Routers transmit at least a

fragment of the second datagram over the channel before transmitting the last

fragment of the first datagram.




                                             21
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 22 of 87




      Interleave

      If streaming protocols are used across the MLPPP connection, it may be beneficial to
      enable MLPPP interleave. Certain types of high priority packets may be adversely
      affected if they are transmitted over an MLPPP connection. When interleave is
      enabled, the interface handles high priority packets differently. Instead of being
      encapsulated as MLPPP traffic, high priority packets are encapsulated as PPP and
      sent to the next available link. Unlike multilink fragmentation, delivery is not
      guaranteed with multilink interleave operation.

      High priority packets are defined at both the system level and user level in AOS.
      The priority of system level packets (e.g., OSPF Hello packets and Frame Relay
      signaling packets) is permanently set in AOS and cannot be changed by
      configuration. The priority of a user level packet (e.g., RTP traffic) is defined in AOS
      using a quality of service (QoS) map. A QoS map can be defined with a “Priority”
      flow and applied to the PPP interface. Packets that match the flow definition are
      marked as user level priority packets and are allowed to be interleaved as described
      above.

      https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/1654-102-2-
      1705/Configuring%20PPP%20in%20AOS.pdf (Page 22)

      The fragmentation and interleave options can be used to enhance the multilink
      operation. Fragmentation is used to reduce serialization delays of large packets. The
      fragmentation process evenly divides the data among all links in the bundle with a
      minimum packet size of 96 bytes. The interleave operation is used with streaming
      protocols to reduce delay by giving priority to packets identified as high priority. In
      order delivery is guaranteed with multilink fragmentation, but is not guaranteed
      with multilink interleave operation.

      https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/2011-102-35-

      11873/AOS%20R12.3.0%20CRG.pdf (Page 3128)

      46.    In NetVanta 3448 Multiservice Access Routers, transmitting at least

the fragment of the second datagram comprises interrupting transmission of a

number of datagrams, including at least the first datagram, in order to transmit at

least the fragment of the second datagram, and adding a field to the fragment

indicating the number of datagrams whose transmission has been interrupted.


      Interleave



                                             22
 Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 23 of 87




If streaming protocols are used across the MLPPP connection, it may be beneficial to
enable MLPPP interleave. Certain types of high priority packets may be adversely
affected if they are transmitted over an MLPPP connection. When interleave is
enabled, the interface handles high priority packets differently. Instead of being
encapsulated as MLPPP traffic, high priority packets are encapsulated as PPP and
sent to the next available link. Unlike multilink fragmentation, delivery is not
guaranteed with multilink interleave operation.

High priority packets are defined at both the system level and user level in
AOS. The priority of system level packets (e.g., OSPF Hello packets and
Frame Relay signaling packets) is permanently set in AOS and cannot be
changed by configuration. The priority of a user level packet (e.g., RTP
traffic) is defined in AOS using a quality of service (QoS) map. A QoS map
can be defined with a “Priority” flow and applied to the PPP interface.
Packets that match the flow definition are marked as user level priority
packets and are allowed to be interleaved as described above.

https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/1654-
102-2-1705/Configuring%20PPP%20in%20AOS.pdf (Page 22)

MLPPP Header

The MLPPP header helps the receiving peer reconstruct frame fragments in
the correct order. When a peer sends a PPP frame across an MLPPP
connection, it first fragments the PPP frame. It then encapsulates fragments
in new PPP frames and simultaneously sends them over each aggregated
line. The new PPP frame includes the following:

• A new PPP header

• A four-field MLPPP header

• A fragment of the original PPP frame

The MLPPP header includes a flag and a sequence number. The sequence
number indicates the fragment's place in the reconstructed PPP frame.

https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/1654-
102-2-1705/Configuring%20PPP%20in%20AOS.pdf (Page 7)

The fragmentation and interleave options can be used to enhance the multilink
operation. Fragmentation is used to reduce serialization delays of large packets. The
fragmentation process evenly divides the data among all links in the bundle with a
minimum packet size of 96 bytes. The interleave operation is used with streaming
protocols to reduce delay by giving priority to packets identified as high priority. In
order delivery is guaranteed with multilink fragmentation, but is not guaranteed
with multilink interleave operation.


                                      23
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 24 of 87




https://supportforums.adtran.com/servlet/JiveServlet/downloadBody/2011-
           102-35-11873/AOS%20R12.3.0%20CRG.pdf (Page 3128)

      47.    As a result of Defendant’s infringement, Plaintiff has suffered

monetary damages, and is entitled to an award of damages adequate to compensate

it for such infringement which, by law, can be no less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                             COUNT TWO
                  INFRINGEMENT OF U.S. PATENT 7,127,523

      48.    Plaintiff incorporates by reference the allegations in preceding

paragraphs 1-13 as if fully set forth herein.

      49.    The ’523 Patent, entitled “SPANNING TREE PROTOCOL TRAFFIC

IN A TRANSPARENT LAN” was filed on January 25, 2002 and issued on October

24, 2006.

      50.    Plaintiff is the assignee and owner of all rights, title and interest to the

’523 Patent, including the right to recover for past infringements, and has the legal

right to enforce the patent, sue for infringement, and seek equitable relief and

damages.

Technical Description

      51.    The ’523 Patent addresses problems in the prior art of local-area-

network (LAN) technology, including prior-art attempts to prevent problematic

data-packet-communication loops in transparent LAN services (TLS). Prior

attempts were “costly and difficult to maintain,” had “security and reliability

drawbacks,” were “excessively complex to configure,” and/or were largely




                                          24
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 25 of 87




theoretical, failing to account for issues stemming from the “separation of provider

and user domains.” (col. 4, l. 61 – col. 5, l. 15)

       52.    The ’523 Patent provides a solution to the prior art problems by

disclosing improved equipment and an improved method “for preventing loops in a

TLS network.” (col. 5, ll. 63-64) In preferred embodiments, “STP [spanning tree

protocol] frames are sent through the same tunnels as the user traffic, but are

distinguished from the user data frames by a special STP label. Loop removal is

carried out in this way for each one of the TLSs, so that each TLS has its own loop-

free topology. Using this method, the TLS network operator is able to ensure that

there are no loops in the core network, irrespective of loops that users may add

when they connect their own equipment to the network.” (col. 6, ll. 2-9).

Direct Infringement

       53.    Defendant, without authorization or license from Plaintiff, has been

and is directly infringing the ’523 Patent, either literally or equivalently, as

infringement is defined by 35 U.S.C. § 271, including through making, using

(including for testing purposes), importing, selling and offering for sale methods,

devices, and networks infringing one or more claims of the ’523 Patent. Defendant

develops, designs, manufactures, and distributes telecommunications equipment

that infringes one or more claims of the ’523 Patent. Defendant further provides

services that practice methods that infringe one or more claims of the ’523 Patent.

Defendant is thus liable for direct infringement pursuant to 35 U.S.C. § 271.




                                             25
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 26 of 87




Exemplary infringing instrumentalities include Adtran NetVanta 4305, and all

other substantially similar products (collectively the “’523 Accused Products”).

      54.    Correct     Transmission       names      this    exemplary      infringing

instrumentality to serve as notice of Defendant’s infringing acts, but Correct

Transmission reserves the right to name additional infringing products, known to or

learned by Correct Transmission or revealed during discovery, and include them in

the definition of ’523 Accused Products.

      55.    Defendant is liable for direct infringement pursuant to 35 U.S.C. § 271

for the use, manufacture, sale, offer of sale, importation, or distribution of

Defendant’s NetVanta 4305.

      56.    Defendant’s NetVanta 4305 is a non-limiting example of a router that

meets all limitations of claim 10 of the ’523 Patent, either literally or equivalently.

      57.    Defendant’s NetVanta 4305 is a communication device for operation as

one of a plurality of label-switched routers (LSRs) in a transparent local area

network service (TLS), which includes a system of label-switched tunnels between

the label-switched routers (LSRs) through a communication network, the TLS

having at least first and second endpoints to which first and second user equipment

is connected so that the TLS acts as a virtual bridge between the first and second

user equipment:




                                           26
Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 27 of 87




                              27
Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 28 of 87




                              28
Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 29 of 87




                              29
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 30 of 87




https://portal.adtran.com/web/page/portal/adtran/product/1202890E1/118

      58.    Defendant’s NetVanta 4305 is a communication device comprising one

or more ports, adapted to send and receive traffic via the label-switched tunnels:




https://supportforums.adtran.com/docs/DOC-6441




                                         30
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 31 of 87




      59.    Defendant’s NetVanta 4305 is a communication device comprising a

traffic processor which is coupled to the one or more ports, and is adapted to

transmit control frames to the LSRs in the TLS via the label-switched tunnels, each

control frame comprising a control traffic label and a bridge protocol data unit

(BPDU) in accordance with a spanning tree protocol (STP), the control traffic label

indicating to the LSRs that the STP is to be executed by the LSRs without

transmission of the BPDU to the user equipment, wherein the traffic processor is

further adapted, upon receiving the control frames, to process the BPDU,

responsively to the control traffic label, so as to remove loops in a topology of the

TLS irrespective of the user equipment:




                                          31
Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 32 of 87




                              32
         Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 33 of 87




https://supportforums.adtran.com/docs/DOC-6441

Willful Infringement

        60.   Defendant has had actual knowledge of the ’523 Patent and its

infringement thereof at least as of receipt of Plaintiff’s notice letter dated May 9,

2017.

        61.   Defendant has had actual knowledge of the ’523 Patent and its

infringement thereof at least as of service of Plaintiff’s Complaint.

        62.   Defendant’s risk of infringement of the patents-in-suit was either

known or was so obvious that it should have been known to Defendant.

        63.   Notwithstanding this knowledge, Defendant has knowingly or with

reckless disregard willfully infringed the ’523 Patent.      Defendant has thus had



                                          33
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 34 of 87




actual notice of the infringement of the ’523 Patent and acted despite an objectively

high likelihood that its actions constituted infringement of Plaintiff’s valid patent

rights, either literally or equivalently.

       64.    This objective risk was either known or so obvious that it should have

been known to Defendant. Accordingly, Plaintiff seeks enhanced damages pursuant

to 35 U.S.C. §§ 284 and 285.

Indirect Infringement

       65.    Defendant has induced and is knowingly inducing its customers and/or

end users to directly infringe the ’523 Patent, with the specific intent to encourage

such infringement, and knowing that the induced acts constitute patent

infringement, either literally or equivalently.

       66.    Defendant has knowingly contributed to direct infringement by its

customers by having imported, sold, and/or offered for sale, and knowingly

importing, selling, and/or offering to sell within the United States the ’523 Accused

Products which are not suitable for substantial non-infringing use and which are

especially made or especially adapted for use by its customers in an infringement of

the asserted patent.

       67.    Defendant’s indirect infringement includes, for example, providing

data   sheets,    technical    guides,      demonstrations,   software   and   hardware

specifications, installation guides, and other forms of support that induce its

customers and/or end users to directly infringe ’523 Patent.




                                              34
          Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 35 of 87




         68.    Defendant’s indirect infringement additionally includes marketing its

products for import by its customers into the United States. Defendant’s indirect

infringement further includes providing application notes instructing its customers

on infringing uses of the accused products. The ’523 Accused Products are designed

in such a way that when they are used for their intended purpose, the user infringes

the ’523 Patent, either literally or equivalently. Defendant knows and intends that

customers who purchase the ’523 Accused Products will use those products for their

intended       purpose.     For   example,     Defendant’s   United   States   website:

https://www.adtran.com, instructs customers to use the ’523 Accused Products in

numerous infringing applications. Furthermore, Defendant provides instructional

videos                                    on                                   YouTube

(https://www.youtube.com/channel/UCwNcc0XO_f9Xl17A_MQ1r5w) and elsewhere

providing instructions on using the ’523 Accused Products. Defendant’s customers

directly infringe the ’523 patent when they follow Defendant’s provided instructions

on website, videos, and elsewhere. Defendant’s customers who follow Defendant’s

provided instructions directly infringe claims of the ’523 Patent.

         69.    In addition, Defendant specifically intends that its customers, such as

United States distributors, retailers and consumer product companies, will import,

use, and sell infringing products in the United States to serve and develop the

United States market for Defendant’s infringing products. Defendant knows

following its instructions directly infringes claims of the ’523 Patent, including for

example Claim 1.




                                             35
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 36 of 87




      70.    Defendant’s customers who follow Defendant’s provided instructions

directly infringe the method of Claim 1 of the ’523 Patent.

      71.    Defendant instructs its customers use the NetVanta 4305 in a method

for communication:




                                         36
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 37 of 87




                  https://supportforums.adtran.com/docs/DOC-6441

      72.   Defendant instructs its customers use the NetVanta 4305 to define a

topology of a transparent local area network service (TLS), comprising a system of

label-switched   tunnels   between   label-switched   routers   (LSRs)   through   a

communication network, the TLS having at least first and second endpoints to

which first and second user equipment is connected so that the TLS acts as a virtual

bridge between the first and second user equipment:




                                        37
Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 38 of 87




                              38
Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 39 of 87




         https://supportforums.adtran.com/docs/DOC-6441




                              39
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 40 of 87




      73.   Defendant instructs its customers use the NetVanta 4305 to transmit

control frames among the LSRs in the TLS via the label-switched tunnels, each

control frame comprising a control traffic label and a bridge protocol data unit

(BPDU) in accordance with a spanning tree protocol (STP), the control traffic label

indicating to the LSRs that the STP is to be executed by the LSRs without

transmission of the BPDU to the user equipment:




                                        40
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 41 of 87




                  https://supportforums.adtran.com/docs/DOC-6441

      74.    Defendant instructs its customers use the NetVanta 4305, upon

receiving the control frames at the LSRs, to process the BPDU, responsively to the

control traffic label, so as to remove loops in the topology of the TLS irrespective of

the user equipment:




                                          41
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 42 of 87




      75.    As a result of Defendant’s infringement, Plaintiff has suffered

monetary damages, and is entitled to an award of damages adequate to compensate

it for such infringement which, by law, can be no less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 US.C. § 284.


                                         42
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 43 of 87




                              COUNT THREE
                    INFRINGEMENT OF U.S. PATENT 7,283,465

      76.    Plaintiff incorporates by reference the allegations in preceding

paragraphs 1-12 as if fully set forth herein.

      77.    The ’465 Patent, entitled “HIERARCHICAL VIRTUAL PRIVATE LAN

SERVICE PROTECTION SCHEME” was filed on January 7, 2003 and issued on

October 16, 2007.

      78.    Plaintiff is the assignee and owner of all rights, title and interest to the

’465 Patent, including the right to recover for past infringements, and has the legal

right to enforce the patent, sue for infringement, and seek equitable relief and

damages.

Technical Description

      79.    The ’465 Patent addresses technical problems in the prior art of LAN

networks that may result from failures in network nodes.               Existing failure

protection systems may use “backup point-to-point PWs between each edge node

and an additional core node. The backup PW connection is in addition to the

standard PW connection already existing between the edge node and another code

node. Thus, if a VC between an edge node and a core node fails, a backup ‘protection

path’ through another core node can be used to provide access between the edge

node and the rest of the network.” (col. 4, ll. 18-33). Such systems however suffer

from “long period[s] of traffic outage if a virtual connection fails between an edge

node and a core node, or if a code node fails. In most cases, initiation of failure

protection depends on MAC address aging and learning schemes, which are slow.”



                                          43
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 44 of 87




Id. Further, there are no provisions for handling multiple failures at once and the

need to handle both standard connections (to edge nodes and other core nodes) and

backup protection connections (to edge nodes) complicates the design of the core

nodes and the network as a whole. Id.

      80.    The ’465 Patent “seeks to provide improved mechanisms for protection

from failure in virtual private networks (VPNs)” by using a network comprising

primary core nodes and standby core nodes having the same topology as a

corresponding primary core node which it protects. (col. 4, l. 50-col. 5, l. 39). “[I]f the

primary core node fails, the remaining nodes in the network simply redirect all

connections from the failed primary core node to the corresponding standby core

node. Since the standby core node has the same topology as the failed primary core

node, the remaining nodes in the network do not need to re-learn MAC table

addresses, and are thus able to recover quickly from the failure. In addition, there is

no need to clear the MAC tables, so that packet flooding is reduced significantly.”

Id.

Direct Infringement

      81.    Defendant, without authorization or license from Plaintiff, has been

and is directly infringing the ’465 Patent, either literally or equivalently, as

infringement is defined by 35 U.S.C. § 271, including through making, using

(including for testing purposes), importing, selling and offering for sale methods,

devices, and networks infringing one or more claims of the ’465 Patent. Defendant

develops, designs, manufactures, and distributes telecommunications equipment




                                            44
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 45 of 87




that infringes one or more claims of the ’465 Patent. Defendant further provides

services that practice methods that infringe one or more claims of the ’465 Patent.

Defendant is thus liable for direct infringement pursuant to 35 U.S.C. § 271.

Exemplary infringing instrumentalities include Adtran NetVanta 1500 Series

Ethernet Switches, and all other substantially similar products (collectively the

“’465 Accused Products”).

      82.    Correct     Transmission       names   these   exemplary     infringing

instrumentalities to serve as notice of Defendant’s infringing acts, however Correct

Transmission reserves the right to name additional infringing products, known to or

learned by Correct Transmission or revealed during discovery, and include them in

the definition of ’465 Accused Products.

      83.    Defendant is liable for direct infringement pursuant to 35 U.S.C. § 271

for the use, manufacture, sale, offer of sale, importation, or distribution of

Defendant’s NetVanta 1500 Series Ethernet Switch.

      84.    Defendant’s NetVanta 1500 Series Ethernet Switch is a non-limiting

example of a an ethernet switch that meets all limitations of claim 1 of the ’465

Patent, either literally or equivalently.

      85.    Defendant’s NetVanta 1500 Series Ethernet Switch comprises a data

communication network:




                                            45
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 46 of 87




https://portal.adtran.com/web/page/portal/Adtran/product/17101548F1/4495




                                       46
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 47 of 87




      86.   Defendant’s NetVanta 1500 Series Ethernet Switch comprises a

network comprising a plurality of primary virtual bridges, interconnected by

primary virtual connections so as to transmit and receive data packets over the

network to and from edge devices connected thereto:




                                        47
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 48 of 87




https://portal.adtran.com/web/page/portal/Adtran/product/17101548F1/4495


      87.    Defendant’s NetVanta 1500 Series Ethernet Switch is a network

comprising a plurality of backup virtual bridges, each such backup virtual bridge

being paired with a corresponding one of the primary virtual bridges and connected

by secondary virtual connections to the other primary virtual bridges:




                                         48
Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 49 of 87




                              49
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 50 of 87




https://portal.adtran.com/web/page/portal/Adtran/product/17101548F1/4495


      88.    Defendant’s NetVanta 1500 Series Ethernet Switch is a network

wherein the primary virtual connections define a respective primary topology image

for each of the primary virtual bridges, and wherein each of the backup virtual

bridges is connected to the other primary virtual bridges by secondary virtual

connections that are identical to the primary virtual connections of the

corresponding one of the primary virtual bridges, thus defining a respective

secondary topology image that is identical to the respective primary topology image

of the corresponding one of the primary virtual bridges:




                                         50
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 51 of 87




https://portal.adtran.com/web/page/portal/Adtran/product/17101548F1/4495


      89.    Defendant’s NetVanta 1500 Series Ethernet Switch is a network

wherein each of the primary and backup virtual bridges is adapted to maintain a

respective forwarding table, and to forward the data packets in accordance with

entries in the respective forwarding table, and wherein each of the backup virtual

bridges is adapted to periodically synchronize its forwarding table by copying

contents of the forwarding table of the corresponding one of the primary virtual

bridges with which it is paired:




                                       51
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 52 of 87




https://portal.adtran.com/web/page/portal/Adtran/product/17101548F1/4495

      90.    Defendant’s NetVanta 1500 Series Ethernet Switch is a network

whereby upon a failure of the corresponding one of the primary virtual bridges, each

of the backup virtual bridge forwards and receives the data packets over the

network via the secondary virtual connections, in accordance with the synchronized

forwarding table, in place of the corresponding one of the primary virtual bridges:




https://portal.adtran.com/web/page/portal/Adtran/product/17101548F1/4495

Willful Infringement




                                         52
         Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 53 of 87




        91.   Defendant has had actual knowledge of the ’465 Patent and its

infringement thereof at least as of receipt of Plaintiff’s notice letter dated May 9,

2017.

        92.   Defendant has had actual knowledge of the ’465 Patent and its

infringement thereof at least as of service of Plaintiff’s Complaint.

        93.   Defendant’s risk of infringement of the patents-in-suit was either

known or was so obvious that it should have been known to Defendant.

        94.   Notwithstanding this knowledge, Defendant has knowingly or with

reckless disregard willfully infringed the ’465 Patent.      Defendant has thus had

actual notice of the infringement of the ’465 Patent and acted despite an objectively

high likelihood that its actions constituted infringement of Plaintiff’s valid patent

rights, either literally or equivalently.

        95.   This objective risk was either known or so obvious that it should have

been known to Defendant. Accordingly, Plaintiff seeks enhanced damages pursuant

to 35 U.S.C. §§ 284 and 285.

Indirect Infringement

        96.   Defendant has induced and is knowingly inducing its customers and/or

end users to directly infringe the ’465 Patent, with the specific intent to encourage

such infringement, and knowing that the induced acts constitute patent

infringement, either literally or equivalently.

        97.   Defendant has knowingly contributed to direct infringement by its

customers by having imported, sold, and/or offered for sale, and knowingly




                                            53
          Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 54 of 87




importing, selling, and/or offering to sell within the United States the ’465 Accused

Products which are not suitable for substantial non-infringing use and which are

especially made or especially adapted for use by its customers in an infringement of

the asserted patent.

         98.    Defendant’s indirect infringement includes, for example, providing

data     sheets,   technical   guides,   demonstrations,        software   and      hardware

specifications, installation guides, and other forms of support that induce its

customers and/or end users to directly infringe ’465 Patent.

         99.    Defendant’s indirect infringement additionally includes marketing its

products for import by its customers into the United States. Defendant’s indirect

infringement further includes providing application notes instructing its customers

on infringing uses of the accused products. The ’465 Accused Products are designed

in such a way that when they are used for their intended purpose, the user infringes

the ’465 Patent, either literally or equivalently. Defendant knows and intends that

customers who purchase the ’465 Accused Products will use those products for their

intended       purpose.     For   example,        Defendant’s   United     States    website

https://www.adtran.com, instructs customers to use the ’465 Accused Products in

numerous infringing applications. Furthermore, Defendant provides instructional

videos                                    on                                        YouTube

(https://www.youtube.com/channel/UCwNcc0XO_f9Xl17A_MQ1r5w) and elsewhere

providing instructions on using the ’465 Accused Products. Defendant’s customers

directly infringe the ’465 Patent when they follow Defendant’s provided instructions




                                             54
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 55 of 87




on its website, videos, and elsewhere.           Defendant’s customers who follow

Defendant’s provided instructions directly infringe claims of the ’465 Patent.

      100.   In addition, Defendant specifically intends that its customers, such as

United States distributors, retailers and consumer product companies, will import,

use, and sell infringing products in the United States to serve and develop the

United States market for Defendant’s infringing products.

      101.   As a result of Defendant’s infringement, Plaintiff has suffered

monetary damages, and is entitled to an award of damages adequate to compensate

it for such infringement which, by law, can be no less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 US.C. § 284.

                            COUNT FOUR
                  INFRINGEMENT OF U.S. PATENT 7,768,928

      102.   Plaintiff incorporates by reference the allegations in preceding

paragraphs 1-12 as if fully set forth herein.

      103.   The ’928 Patent, entitled “CONNECTIVITY FAULT MANAGEMENT

(CFM) IN NETWORKS WITH LINK AGGREGATION GROUP CONNECTIONS”

was filed on July 11, 2006 and issued on August 3, 2010.

      104.   Plaintiff is the assignee and owner of all rights, title and interest to the

’928 Patent, including the right to recover for past infringements, and has the legal

right to enforce the patent, sue for infringement, and seek equitable relief and

damages.

Technical Description




                                          55
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 56 of 87




      105.   The ’928 Patent addresses problems in the prior art of Ethernet service

network maintenance, including that prior art CFM systems and techniques

“cannot detect certain malfunctions” because “[w]hen a certain network such as a

local area network (LAN) or a virtual-LAN (V-LAN) employs LAG interfaces, some

of the connectivity fault management functions as currently specified by the IEEE

802.1ag Standard and ITU-T Recommendation Y.1731 cannot be utilized.” (col. 2, ll.

31-36). When LAG interfaces are used, packets, which are forwarded from one

entity to another, are not sent via a known single fixed network link but via a set of

aggregated output links that comprise a single logical port or link. Id. The packets

are distributed among the links and therefore “the path of each packet cannot be

predicted by the originating ME that initiates the CFM function. This could affect

the reception of reply messages and performance results such as frame delay

variation.” Id.

      106.   The ‘928 Patent provides a solution to the problems in the prior art by

providing “a system for implementing fault management functions in networks with

LAG connections which are devoid of the above limitations.” (col. 3, ll. 1-3).

Specifically, the ’928 Patent provides a technical solution to the problem by using a

“maintenance entity operable in an Ethernet Connectivity Fault Management

(CFM) domain. The maintenance entity comprises a port definer module and a

connection configured to be connected to a group of aggregated links. The port

definer module is configured to examine a designated link of the group by

forwarding at least one CFM message via the designated link.” (col. 3, ll. 5-14).




                                         56
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 57 of 87




“The port definer module is configured for allowing the separate examination of a

designated link of the group of LAG members. The examination is done by

facilitating the forwarding of CFM messages via the probed designated link.” (col. 6,

ll. 20-33).

Direct Infringement

       107.   Defendant, without authorization or license from Plaintiff, has been

and is directly infringing the ’928 Patent, either literally or equivalently, as

infringement is defined by 35 U.S.C. § 271, including through making, using

(including for testing purposes), importing, selling and offering for sale methods,

devices, and networks infringing one or more claims of the ’928 Patent. Defendant

develops, designs, manufactures, and distributes telecommunications equipment

that infringes one or more claims of the ’928 Patent. Defendant further provides

services that practice methods that infringe one or more claims of the ’928 Patent.

Defendant is thus liable for direct infringement pursuant to 35 U.S.C. § 271.

Exemplary infringing instrumentalities include Total Access 5000, and all other

substantially similar products (collectively the “ ’928 Accused Products”).

       108.   Correct    Transmission      names     this    exemplary        infringing

instrumentality to serve as notice of Defendant’s infringing acts, but Correct

Transmission reserves the right to name additional infringing products, known to or

learned by Correct Transmission or revealed during discovery, and include them in

the definition of ’928 Accused Products.




                                           57
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 58 of 87




      109.   Defendant is liable for direct infringement pursuant to 35 U.S.C. § 271

for the use, manufacture, sale, offer of sale, important, or distribution of

Defendant’s Total Access 5000.

      110.   Defendant’s Total Access 5000 is a non-limiting example of an ethernet

that meets all limitations of claim 14 of the ’928 Patent, either literally or

equivalently.

      111.      Defendant’s Total Access 5000 is a system for using Connectivity

Fault Management (CFM) functions to examine aggregated link connections:




                                        58
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 59 of 87




https://portal.adtran.com/pub/Library/Product_Brochures/Default/CN021_TA5K_ATM%
20to%20Ethernet%20IP.pdf

      112.   Defendant’s Total Access 5000 comprises a plurality of maintenance

entities connected to a CFM domain, each one of said maintenance entities

comprising a port definer module:




                                       59
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 60 of 87




https://portal.adtran.com/pub/Library/Product_Brochures/Default/CN021_TA5K_ATM%
20to%20Ethernet%20IP.pdf

      113.   Defendant’s Total Access 5000 comprises at least one group of

aggregated physical links comprising a single logical link, configured for connecting

a first and a second of said plurality of maintenance entities:




https://portal.adtran.com/pub/Library/Product_Brochures/Default/CN021_TA5K_ATM%
20to%20Ethernet%20IP.pdf




                                          60
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 61 of 87




       114.   Defendant’s Total Access 5000 comprises the port definer module of

said first maintenance entity being configured to designate any physical link as

required of said single logical link, and examine said designated link of said single

logical link by forwarding at least one CFM message to said second maintenance

entity via said logical link in such a way that said CFM message is passed

specifically via said designated physical link, thereby to allow examination of any

physical link of said single logical link:




                                             61
         Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 62 of 87




https://portal.adtran.com/pub/Library/Product_Brochures/Default/CN021_TA5K_ATM%
20to%20Ethernet%20IP.pdf

Willful Infringement

        115.   Defendant has had actual knowledge the ’928 Patent and its

infringement thereof at least as of receipt of Plaintiff’s notice letter dated May 9,

2017.

        116.   Defendant has had actual knowledge of the ’928 Patent and its

infringement thereof at least as of service of Plaintiff’s Complaint.

        117.   Defendant’s risk of infringement of the patents-in-suit was either

known or was so obvious that it should have been known to Defendant.

        118.   Notwithstanding this knowledge, Defendant has knowingly or with

reckless disregard willfully infringed the ’928 Patent.      Defendant has thus had

actual notice of the infringement of the ’928 Patent and acted despite an objectively

high likelihood that its actions constituted infringement of Plaintiff’s valid patent

rights, either literally or equivalently.

        119.   This objective risk was either known or so obvious that it should have

been known to Defendant. Accordingly, Plaintiff seeks enhanced damages pursuant

to 35 U.S.C. §§ 284 and 285.

Indirect Infringement

        120.   Defendant has induced and is knowingly inducing its customers and/or

end users to directly infringe the ’928 Patent, with the specific intent to encourage

such infringement, and knowing that the induced acts constitute patent

infringement, either literally or equivalently.



                                            62
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 63 of 87




       121.     Defendant has knowingly contributed to direct infringement by its

customers by having imported, sold, and/or offered for sale, and knowingly

importing, selling, and/or offering to sell within the United States the ’928 Accused

Products which are not suitable for substantial non-infringing use and which are

especially made or especially adapted for use by its customers in an infringement of

the asserted patent.

       122.     Defendant’s indirect infringement includes, for example, providing

data   sheets,     technical   guides,    demonstrations,    software   and   hardware

specifications, installation guides, and other forms of support that induce its

customers and/or end users to directly infringe ’928 Patent.

       123.     Defendant’s indirect infringement additionally includes marketing its

products for import by its customers into the United States. Defendant’s indirect

infringement further includes providing application notes instructing its customers

on infringing uses of the ’928 Accused Products. The ’928 Accused Products are

designed in such a way that when they are used for their intended purpose, the user

infringes the ’928 Patent, either literally or equivalently. Defendant knows and

intends that customers who purchase the ’928 Accused Products will use those

products for their intended purpose.         For example, Defendant’s United States

website: https://www.adtran.com, instructs customers to use the ’928 Accused

Products in numerous infringing applications. Furthermore, Defendant provides

instructional                    videos                     on                YouTube

(https://www.youtube.com/channel/UCwNcc0XO_f9Xl17A_MQ1r5w) and elsewhere




                                            63
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 64 of 87




providing instructions on using the ’928 Accused Products. Defendant’s customers

directly infringe the ’928 patent when they follow Defendant’s provided instructions

on website, videos, and elsewhere. Defendant’s customers who follow Defendant’s

provided instructions directly infringe claims of the ’928 Patent.

      124.   In addition, Defendant specifically intends that its customers, such as

United States distributors, retailers and consumer product companies, will import,

use, and sell infringing products in the United States to serve and develop the

United States market for Defendant’s infringing products. Defendant knows

following its instructions directly infringes claims of the ’928 Patent, including for

example Claim 22.

      125.   Defendant’s customers who follow Defendant’s provided instructions

directly infringe the method of claim 22 of the ’928 Patent.

      126.   Defendant instructs its customers use the Total Access 5000 to

implement connectivity fault management (CFM) functions in a network.




                                          64
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 65 of 87




https://portal.adtran.com/pub/Library/Product_Brochures/Default/CN021_TA5K_ATM%

                              20to%20Ethernet%20IP.pdf

      127.   Defendant instructs its customers use the Total Access 5000 to connect

first and second maintenance entities via a link aggregation group (LAG), said LAG

comprising a single logical link made up of a plurality of physical links:




                                          65
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 66 of 87




https://portal.adtran.com/pub/Library/Product_Brochures/Default/CN021_TA5K_ATM%

                             20to%20Ethernet%20IP.pdf

      128.   Defendant instructs its customers use the Total Access 5000 to use

said first maintenance entity to select one of said physical links as a designated link

for forwarding a CFM message via a designated link of said LAG:




                                          66
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 67 of 87




https://portal.adtran.com/pub/Library/Product_Brochures/Default/CN021_TA5K_ATM%

                             20to%20Ethernet%20IP.pdf

       129.   Defendant instructs its customers use the Total Access 5000 to verify

the functioning of said designated link by analyzing the outcome of said forwarding,

each of said physical links being selectable as said designated link, thereby to

provide for examination as required for any physical link of said group comprising

said single logical link:




                                         67
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 68 of 87




https://portal.adtran.com/pub/Library/Product_Brochures/Default/CN021_TA5K_ATM%

                              20to%20Ethernet%20IP.pdf

      130.   As a result of Defendant’s infringement, Plaintiff has suffered

monetary damages, and is entitled to an award of damages adequate to compensate

it for such infringement which, by law, can be no less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 US.C. § 284.

                             COUNT FIVE
                  INFRINGEMENT OF U.S. PATENT 7,983,150

      131.   Plaintiff incorporates by reference the allegations in all preceding

paragraphs as if fully set forth herein.

      132.   The ’150 Patent, entitled “VPLS FAILURE PROTECTION IN RING

NETWORKS” was filed on January 18, 2006 and issued on July 19, 2011.

      133.   Plaintiff is the assignee and owner of all rights, title and interest to the

’150 Patent, including the right to recover for past infringements, and has the legal

right to enforce the patent, sue for infringement, and seek equitable relief and

damages.

Technical Description

      134.   The ’150 Patent addresses technical problems in the prior art of virtual

private networks, including that prior art failure protection mechanisms in bi-

directional ring networks “do not adequately protect against all failure scenarios

that may occur in a VPLS that is provisioned over the ring.” (col. 2, ll. 40-42).




                                           68
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 69 of 87




      135.   The ’150 Patent provides a technical solution to the prior art problems

by providing “failure protection mechanisms that can respond to and overcome

these sorts of VPLS failure scenarios quickly and efficiently.” (col. 2, ll. 51-53).

      136.   The ’150 Patent discloses the use of standby connection termination

points (CTPs) in a virtual private LAN service. “Each CTP connects the respective

node to a network external to the ring network. In the absence of a network failure,

these standby CTPs are blocked. When a failure occurs, the nodes in the ring

network exchange topology messages and inform one another of the failure. Based

on these messages, the nodes may determine that the VPLS has been segmented. In

this case, the nodes choose one or more of the standby CTPs to be activated in order

to overcome the segmentation.” (col. 2, ll. 56-64).

Direct Infringement

      137.   Defendant, without authorization or license from Plaintiff, has been

and is directly infringing the ’150 Patent, either literally or equivalently, as

infringement is defined by 35 U.S.C. § 271, including through making, using

(including for testing purposes), selling and offering for sale apparatus and methods

infringing one or more claims of the ’150 Patent.         Defendant develops, designs,

manufactures, and distributes telecommunications equipment that infringe one or

more claims of the ’150 Patent. Defendant further provide services that practice

methods that infringe one or more claims of the ’150 Patent. Defendant is thus

liable for direct infringement pursuant to 35 U.S.C. § 271. Exemplary infringing




                                           69
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 70 of 87




instrumentalities include Adtran NetVanta 8044M Fiber NTE, and all other

substantially similar products (collectively the “’150 Accused Products”).

      138.   Correct     Transmission       names     these     exemplary     infringing

instrumentalities to serve as notice of Defendant’s infringing acts, but Correct

Transmission reserves the right to name additional infringing products, known to or

learned by Correct Transmission or revealed during discovery, and include them in

the definition of ’150 Accused Products.

      139.   Defendant is liable for direct infringement pursuant to 35 U.S.C. § 271

for the use, manufacture, sale, offer of sale, importation, or distribution of

Defendant’s NetVanta 8044M Fiber NTE.

      140.   Defendant’s NetVanta 8044M Fiber NTE is a non-limiting example of

switches that operate to meet all limitations of claim 11 of the ’150 Patent, either

literally or equivalently.

      141.   Defendant’s      NetVanta     8044M    Fiber     NTE   is   a   system   for

communication comprising nodes connected by spans so as to define a bi-directional

ring network, over which a virtual private local area network service (VPLS) is

provisioned to serve users:




                                           70
Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 71 of 87




                              71
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 72 of 87




       https://portal.adtran.com/pub/Library/Data_Sheets/Default_Public/61174801

                                    G1-8_NV8044M.pdf

      142.   Defendant’s NetVanta 8044M Fiber NTE is communication system in

which the VPLS comprising connection termination points provisioned respectively

on a plurality of the nodes so as to connect each of the plurality of nodes to a second

network external to the ring network:




                                          72
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 73 of 87




       https://portal.adtran.com/pub/Library/Data_Sheets/Default_Public/61174801

                                   G1-8_NV8044M.pdf




                         https://www.itu.int/rec/T-REC-G.8032/en

      143.   Defendant’s NetVanta 8044M Fiber NTE is a communication system

with a connection established between the bi-directional ring network and the

second network via a selected connection terminal point in an active state:




                                         73
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 74 of 87




                            https://www.itu.int/rec/T-REC-G.8032/en

      144.   Defendant’s NetVanta 8044M Fiber NTE is a communication system

wherein as long as the nodes and spans are fully operational, all of the connection

terminal points except the selected connection termination point are maintained in

a deactivated state, so that only the selected connection termination point to the

second network is active:




                                           74
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 75 of 87




                            ‘

                         https://www.itu.int/rec/T-REC-G.8032/en

      145.   Defendant’s NetVanta 8044M Fiber NTE is a communication system

wherein the nodes are arranged to exchange messages indicative of a failure in at

least two spans of the ring network causing a segmentation of the ring network and

leading to an isolation of a first node of the ring network from at least one second

node of the ring network:




      146.   Defendant’s NetVanta 8044M Fiber NTE is a communication system

that responsively to the messages, to activate at least one of the deactivated

connection termination points so as to overcome the segmentation and maintain

connectivity of the first node with the at least one second node of the ring network,

without creating a loop in the VPLS via the second network:




                                         75
         Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 76 of 87




Willful Infringement

        147.   Defendant has had actual knowledge of the ’150 Patent and its

infringement thereof at least as of receipt of Plaintiff’s notice letter dated May 9,

2017.

        148.   Defendant has had actual knowledge of the ’150 Patent and its

infringement thereof at least as of May 2018, when Orckit IP filed an action against

Defendant and its German subsidiary in the District Court of Düsseldorf, Germany

asserting infringement of EP1974485B1, the European patent corresponding to the

’150 Patent, by the NetVanta Product series. The claims of EP1974485B1 are

substantially identical in scope to at least some claims in the ’150 Patent.

        149.   On June 9, 2019, the District Court of Düsseldorf, Germany issued a

judgment against Adtran, Inc. and Adtran GmbH. The District Court of Düsseldorf




                                          76
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 77 of 87




found that Adtran had infringed EP1974485B1 based on the NetVanta product

series. The German Injunctive relief was awarded in the case.

      150.   Defendant has had actual knowledge of the ’150 Patent and its

infringement thereof at least as of service of Plaintiff’s Complaint.

      151.   Defendant’s risk of infringement of the patents-in-suit was either

known or was so obvious that it should have been known to Defendant.

      152.   Notwithstanding this knowledge and notwithstanding the Duesseldorf

judgment, Defendant has knowingly or with reckless disregard willfully infringed

the ’150 Patent. Defendant has thus had actual notice of the infringement of the

’150 Patent and acted despite an objectively high likelihood that its actions

constituted infringement of Plaintiff’s valid patent rights, either literally or

equivalently.

      153.   This objective risk was either known or so obvious that it should have

been known to Defendant. Accordingly, Plaintiff seeks enhanced damages pursuant

to 35 U.S.C. §§ 284 and 285.

Indirect Infringement

      154.   Defendant has induced and is knowingly inducing its customers and/or

end users to directly infringe the ’150 Patent, with the specific intent to encourage

such infringement, and knowing that the induced acts constitute patent

infringement, either literally or equivalently.

      155.   Defendant has knowingly contributed to direct infringement by its

customers by having imported, sold, and/or offered for sale, and knowingly




                                          77
          Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 78 of 87




importing, selling, and/or offering to sell within the United States the accused

products which are not suitable for substantial non-infringing use and which are

especially made or especially adapted for use by its customers in an infringement of

the asserted patent.

         156.    Defendant’s indirect infringement includes, for example, providing

data     sheets,    technical   guides,   demonstrations,        software   and      hardware

specifications, installation guides, and other forms of support, that induce its

customers and/or end users to directly infringe ’150 Patent. Defendant’s indirect

infringement additionally includes marketing its products for import by its

customers into the United States.          Defendant’s indirect infringement further

includes providing application notes instructing its customers on infringing uses of

the ’150 Accused Products. The ’150 Accused Products are designed in such a way

that when they are used for their intended purpose, the user infringes the ’150

Patent, either literally or equivalently.            Defendant knows and intends that

customers who purchase the ’150 Accused Products will use those products for their

intended        purpose.    For    example,        Defendant’s   United     States    website

https://www.adtran.com, instructs customers to use the ’150 Accused Products in

numerous infringing applications. Furthermore, Defendant provides instructional

videos                                     on                                        YouTube

(https://www.youtube.com/channel/UCwNcc0XO_f9Xl17A_MQ1r5w) and elsewhere

providing instructions on using the ’150 Accused Products. Defendant’s customers

directly infringe the ’150 patent when they follow Defendant’s provided instructions




                                              78
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 79 of 87




on website, videos, and elsewhere. Defendant’s customers who follow Defendant’s

provided instructions directly infringe claims of the ’150 Patent.

      157.   In addition, Defendant specifically intends that its customers, such as

United States distributors, retailers and consumer product companies, will import,

use, and sell infringing products in the United States to serve and develop the

United States market for Defendant’s infringing products. Defendant knows

following its instructions directly infringes claims of the ’150 Patent, including

claim 1.

      158.   Defendant’s customers who follow Defendant’s provided instructions

directly infringe the method of claim 1 of the ’150 Patent.

      159.   Defendant instructs its customers use the NetVanta 8044M Fiber NTE

in a method for communication over a bi-directional ring network that includes

nodes connected by spans of the ring network:




                                          79
Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 80 of 87




                              80
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 81 of 87




   https://portal.adtran.com/pub/Library/Data_Sheets/Default_Public/61174801G1-

                                   8_NV8044M.pdf

      160.   Defendant instruct its customers use the NetVanta 8044M Fiber NTE

in a method that provisions a virtual private local area network service (VPLS) to

serve users over the bi-directional ring network, the VPLS comprising connection

termination points provisioned respectively on a plurality of nodes so as to connect

each of the nodes to a second network external to the ring network:




                                         81
     Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 82 of 87




https://portal.adtran.com/pub/Library/Data_Sheets/Default_Public/61174801G1-

                              8_NV8044M.pdf




                    https://www.itu.int/rec/T-REC-G.8032/en




                                    82
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 83 of 87




      161.   Defendant instructs its customers use the NetVanta 8044M Fiber NTE

in a method that activates a selected connection termination point, to establish a

connection between the bi-directional ring network and the second network:




                      https://www.itu.int/rec/T-REC-G.8032/en

      162.   Defendant instructs its customers use the NetVanta 8044M Fiber NTE

in a method that, as long as the nodes and spans are fully operational, maintains all

of the connection termination points except the selected connection termination

point in a deactivated state, so that only the selected connection termination point

to the second network is active:




                                         83
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 84 of 87




                            ‘

                     https://www.itu.int/rec/T-REC-G.8032/en

      163.   Defendant instructs its customers use the NetVanta 8044M Fiber NTE

in a method that exchanges messages among the nodes indicative of a failure in at

least two spans of the ring network causing a segmentation of the ring network and

leading to an isolation of a first node of the ring network from at least one second

node of the ring network:




      164.   Defendant instructs its customers use the NetVanta 8044M Fiber NTE

in a method that, responsively to the messages, activates at least one of the


                                        84
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 85 of 87




deactivated connection termination points so as to overcome the segmentation and

maintain connectivity of the first node with the at least one second node of the ring

network without creating a loop in the VPLS via the second network:




      165.   As a result of Defendant’s infringement, Plaintiff has suffered

monetary damages, and is entitled to an award of damages adequate to compensate

it for such infringement, which by law, can be no less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 US.C. § 284.

                                  V.     NOTICE

      166.   Correct Transmission has complied with the notice requirement of

35 U.S.C. § 287 and does not currently distribute, sell, offer for sale, or make

products embodying the Asserted Patents. This notice requirement has been

complied with by all relevant persons at all relevant times.




                                         85
        Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 86 of 87




                               VI.    JURY DEMAND

      167.   Plaintiff demands a trial by jury of all matters to which it is entitled to

trial by jury, pursuant to FED. R. CIV. P. 38.

                           VII.   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for judgment and seeks relief against

Defendant as follows:

             A.     That the Court determine that one or more claims of the
                    Asserted Patents is infringed by Defendant, both literally and
                    under the doctrine of equivalents;
             B.     That the Court determine that one or more claims of the
                    Asserted Patents is indirectly infringed by Defendant;
             C.     That the Court award damages adequate to compensate Plaintiff
                    for the patent infringement that has occurred, together with
                    prejudgment and post-judgment interest and costs, and an
                    ongoing royalty for continued infringement;
             D.     That the Court permanently enjoin Defendant pursuant to 35
                    U.S.C. § 283;

             E.     That the Court find this case to be exception pursuant to 35
                    U.S.C. § 285;
             F.     That the Court determine that Defendant’s infringements were
                    willful;
             G.     That the Court award enhanced damages against Defendant
                    pursuant to 35 U.S.C. § 284;
             H.     That the Court award reasonable attorneys’ fees; and
             I.     That the Court award such other relief to Plaintiff as the Court
                    deems just and proper.




                                           86
       Case 6:20-cv-00669-ADA Document 1 Filed 07/23/20 Page 87 of 87



Dated: July 23, 2020                      Respectfully Submitted,
                                          /s/ E. Leon Carter
                                          E. Leon Carter
                                          lcarter@carterarnett.com
                                          Texas Bar No. 03914300
                                          Scott W. Breedlove
                                          sbreedlove@carterarnett.com
                                          State Bar No. 00790361
                                          Joshua J. Bennett
                                          jbennett@carterarnett.com
                                          Texas Bar No. 24059444
                                          Minghui Yang
                                          myang@carterarnett.com
                                          Texas Bar No. 24091486
                                          CARTER ARNETT PLLC
                                          8150 N. Central Expy, 5th Floor
                                          Dallas, Texas 75206
                                          Telephone No. (214) 550-8188
                                          Facsimile No. (214) 550-8185
                                          Bradley D. Liddle
                                          (application for admission pending)
                                          bliddle@carterarnett.com
                                          Texas Bar No. 24074599
                                          Monica Litle
                                          (application for admission pending)
                                          mlitle@carterarnett.com
                                          Texas Bar No. 24102101
                                          CARTER ARNETT PLLC
                                          8150 N. Central Expy, 5th Floor
                                          Dallas, Texas 75206
                                          Telephone No. (214) 550-8188
                                          Facsimile No. (214) 550-8185
                                          ATTORNEYS FOR PLAINTIFF




                                     87
